In re Guaranty National Insurance Company applying for Writ of Certiorari or *659Review, to the Fifth Circuit Court of Appeal, No. 84-C-155, from Twenty-ninth Judicial District Court, Parish of St. John the Baptist, No. 15380, Division “A”.
Granted, with order.
GRANTED. The case is remanded to the court of appeal to decide whether plaintiffs were insureds under the uninsured motorist coverage of Guaranty’s policy. There is no genuine issue as to material fact, and reversal of the arguably incorrect ruling that Guaranty is not entitled to judgment as a matter of law would terminate the litigation. See Herlitz Construction Co. v. Hotel Investors of New Iberia, Inc., 396 So.2d 878 (La.1981).
DIXON, C.J., and DENNIS and WATSON, JJ., dissent.